Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
Applicant's submission filed 13 September 2022 has been entered.  Claims 1-22 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8, 10-15, 17-18 and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Geiszler (US 2018/0114389) in view of Lakirovich (US 2012/0235788).
Regarding claim 1, Geiszler discloses a method, comprising:
the wireless power transmitter is mounted near a door (solenoid 528 is a transmitter mounted onto a door frame 602, wherein a door 104 is movably mounted on the door frame 602 near (in proximity to) the door 104 in fig 6, para [0066] "FIG. 6 is a diagram illustrating a physical implementation of certain components of an embodiment of the wireless battery charging system 600. This embodiment shows the solenoid 528 associated with the electronic control module 102, wherein the solenoid 528 is mounted on (or mounted within) the door frame 602." transmitter/solenoid radiates (wirelessly transmits) power and is associated with control module 102 in the frame that is located in proximity to the lock module 106 associated with receiver solenoid in the door in para 0032);
the wireless power transmitter is connected to a power supply such that the transmitter is operable to emit electromagnetic radiation (radio frequency (RF)) using power drawn from the power supply (para (0040] "In one embodiment, the electronic control module 102 includes a microprocessor 320, a 915 MHz RF transmitter 322, a 433 MHz RF receiver 324 and host I/O 344. In this embodiment, the microprocessor 320, the 915 MHz RF transmitter 322, the 433 MHz RF receiver 324 and the host I/O 344 are powered from an external power supply 330 via an electronic control module power supply bus 332.", para [0032] "The wireless charging link 114 wirelessly transmits the charging signal from the electronic control module 102 to the electronic lock module 106. Example methods used to implement the bidirectional data communications link 112 and the wireless charging link 114 include radio frequency (RF), inductive coupling, magnetic coupling and infrared (IR) or any combination of these.");
the electronic door lock is mounted to the door, wherein the door lock comprises a wireless power receiver (solenoid 506) and an electronic device (rechargeable battery 108, electronic door lock 110 and/or electronic lock module 106 which includes microprocessor 314,  transmitter 304, battery charge module 310 and receiver 502) in power communication with the wireless power receiver (para [0066] "The solenoid 506 associated with the electronic lock module 106 is mounted on (or mounted within) the door 104.", para [0031] "The electronic lock module is electrically coupled to a rechargeable battery, which powers both the electronic lock module and an electronic door lock associated with the door.");
emitting, by the wireless power transmitter, electromagnetic radiation (radio frequency (RF)) and absorbing the electromagnetic radiation by the wireless power receiver (para [0032] "The wireless charging link 114 wirelessly transmits the charging signal from the electronic control module 102 to the electronic lock module 106. Example methods used to implement the bidirectional data, communications link 112 and the wireless charging link 114 include radio frequency (RF), inductive coupling, magnetic coupling and infrared (IR) or any combination of these.");
generating, by the wireless power receiver, electrical power in response to absorbing the electromagnetic radiation (para (0055] "The charging signal is wirelessly received by the solenoid 506 which is electrically coupled to the 100 kHz receiver 502. The solenoid 506 transmits the received charging signal to the 100 kHz receiver 302. The charging signal is used to power the 100 kHz receiver 502 and battery charge module 310, and the charging signal is also transmitted to the battery charge module 310, which transmits the charging signal to charge the rechargeable battery 108 via charging path 312."); and
operating an electronic device using the electrical power (para [0055] The charging signal is used to power the 100 kHz receiver 502 and battery charge module 310, and the charging signal is also transmitted to the battery charge module 310, which transmits the charging signal to charge the rechargeable battery 108 via charging path 312;” para [0031] "The electronic lock module is electrically coupled to a rechargeable battery, which powers both the electronic lock module and an electronic door lock associated with the door."  Thus, the charging signal provides power to operate rechargeable battery 108, electronic door lock 110 and the electronic lock module 106 which includes microprocessor 314, transmitter 304, battery charge module 310 and receiver 502).
Regarding claim 1, although the limitations of Geiszler that are discussed in the above paragraphs are not necessarily part of the same embodiment (para 0026), para 0026 goes on to state that particular features, structures, databases, or characteristics may be combined in any suitable combinations and/or sub-combinations in one or more embodiments or examples.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have combined the limitation discussed above in view of Geiszler disclosing that it would have been  obvious to have combined such limitations into an embodiment or example.  Further, if exciter coil or solenoid 528 as transmitter and receiver coil or solenoid 506 as receiver seems awkward, it is noted that control module 102 is attached to the frame and lock module 102  is attached to the door 104 (fig 1, para 0032) and the control module 102 includes transmitter 322 supplying power receiver 302 in the lock module 106 (fig 3, para 0039-0040) and the receiver powers devices including battery charge 310, rechargeable battery 108, electric lock 110, processor 314 and transmitter 304 in fig 3 and para 0039).  Although figs 1 and 3 may be different embodiments, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have combined these embodiments in view of Geiszler disclosing that it would have been  obvious to have combined such limitations into an embodiment or example.  Such obvious combination of embodiments would also apply to the dependent claims discussed below.
Geiszler does not expressly disclose the wireless power receiver is aligned with the electromagnetic radiation emitted by the wireless power transmitter when the door is in a closed position and when the door is in an open position. 
Lakirovich (US 2012/0235788) disclose an analogous art contactless power delivery system to power a door from a door frame (title, abstract).  Wireless power receiver (receiving coil 270) is aligned with the electromagnetic radiation emitted by the wireless power transmitter (transmitting coil 260) when the door is in a closed position  and when the door is in an open position (transmitting coil and receiving coil are aligned when the door is closed in para 0034,0044 and remain so when the door is open to allow contactless delivery of uninterrupted power during opening and closing (abstract, para 0021, 0024, 0028, 0032, 0042
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Geiszler, the wireless power receiver is aligned with the electromagnetic radiation emitted by the wireless power transmitter when the door is in a closed position and when the door is in an open position. In view of Lakirovich disclosing such alignment to allow contactless delivery of uninterrupted power during opening and closing.

Regarding claim 2, Geiszler further discloses wherein the wireless power transmitter comprises
a laser (para (0032] "Examples of IR wireless communication links include optical communication links implemented by using infrared diodes and infrared laser diodes.").
Regarding claim 3, Geiszler further discloses wherein the electromagnetic radiation comprises 
infrared radiation (para (0032] "Example methods used to implement the bidirectional data communications link 112 and the wireless charging link 114 include radio frequency (RF), inductive coupling, magnetic coupling and infrared (IR) or any combination of these.").
Regarding claim 4, Geiszler further discloses wherein the electronic device comprises
a credential reader (para [0047] "In some embodiments, the credential I/O module 340 is physically attached to the door 104 and electrically coupled to the electronic lock module 106.").
Regarding claim 7, Geiszler further discloses wherein the electronic door lock further comprises
an energy storage device (para [0031] "The systems and methods described herein disclose an apparatus and methods that are configured to wirelessly recharge a rechargeable battery that is associated with, and powers, an electronic door locking system."), 
the method further comprising storing the electrical power with the energy storage device prior to operating the electronic device with the electrical power (para [0031] "The systems and methods described herein disclose an apparatus and methods that are configured to wirelessly recharge a rechargeable battery that is associated with, and powers, an electronic door locking system. The system includes an electronic lock module attached to a door. The electronic lock module is electrically coupled to a rechargeable battery, which powers both the electronic lock module and an electronic door lock associated with the door.").
Regarding claim 8, Geiszler further discloses wherein the energy storage device comprises
a rechargeable battery (rechargeable battery, para [0031] "The systems and methods described herein disclose an apparatus and methods that are configured to wirelessly recharge a rechargeable battery that is associated with, and powers, an electronic door locking system.").
Regarding claim 10, Geiszler further discloses wherein operating the electronic device comprises
unlocking the electronic door lock (para [0050] " FIG. 4 is a process flow diagram illustrating an embodiment of a method 400 for authenticating a user to determine whether to unlock the door.").
Regarding claim 11, Geiszler discloses a system, comprising:
a wireless power transmitter in power communication with a power supply, wherein the wireless power transmitter is configured to emit electromagnetic radiation (radio frequency (RF)) (para [0040] "In one embodiment, the electronic control module 102 includes a microprocessor 320, a 915 MHz RF transmitter 322, a 433 MHz RF receiver 324 and host I/O 344. In this embodiment, the microprocessor 320, the 915 MHz RF transmitter 322, the 433 MHz RF receiver 324 and the host I/O 344 are powered from an external power supply 330 via an electronic control module power supply bus 332.", para [0032] "The wireless charging link 114 wirelessly transmits the charging signal from the electronic control module 102 to the electronic lock module 106. Example methods used to implement the bidirectional data communications link 112 and the wireless charging link 114 include radio frequency (RF), inductive coupling, magnetic coupling and infrared (IR) or any combination of these.");
a wireless power receiver configured to convert the electromagnetic radiation to electrical power (para [0055] "The charging signal is wirelessly received by the solenoid 506 which is electrically coupled to the 100 kHz receiver 502. The solenoid 506 transmits the received charging signal to the 100 kHz receiver 302. The charging signal is used to power the 100 kHz receiver 502 and the- battery charge module 310, and the charging signal is also transmitted to the battery charge module 310, which transmits the charging signal to charge the rechargeable battery 108 via charging path 312."); and
an access control device in power communication with the wireless power receiver (para [0032] " The electronic control module 102 can be located anywhere, as long as the electronic control module 102 and the electronic lock module 106 are able to establish a bidirectional data communications link 112 and a wireless charging link 114. The bidirectional data communications link 112 allows bidirectional exchange of data between the electronic control module 102 and the electronic lock module 106.", para [0039] "In one embodiment, the electronic lock module 106 includes a microprocessor 314, a 433 MHz RF transmitter 304, a 915 MHz RF receiver 302, and a battery charge module 310."), wherein the access control device includes an electronic device configured to operate using the electrical power (para [0031] "The electronic lock module is electrically coupled to a rechargeable battery, which powers both the electronic lock module and an electronic door lock associated with the door.").
Regarding claim 11, although the limitations of Geiszler that are discussed in the above paragraphs are not necessarily part of the same embodiment (para 0026), para 0026 goes on to state that particular features, structures, databases, or characteristics may be combined in any suitable combinations and/or sub-combinations in one or more embodiments or examples.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have combined the limitation discussed above in view of Geiszler disclosing that it would have been  obvious to have combined such limitations into an embodiment or example.  Further, if exciter coil or solenoid 528 as transmitter and receiver coil or solenoid 506 as receiver seems awkward, it is noted that control module 102 is attached to the frame and lock module 102  is attached to the door 104 (fig 1, para 0032) and the control module 102 includes transmitter 322 supplying power receiver 302 in the lock module 106 (fig 3, para 0039-0040) and the receiver powers devices including battery charge 310, rechargeable battery 108, electric lock 110, processor 314 and transmitter 304 in fig 3 and para 0039).  Although figs 1 and 3 may be different embodiments, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have combined these embodiments in view of Geiszler disclosing that it would have been  obvious to have combined such limitations into an embodiment or example.  Such obvious combination of embodiments would also apply to the dependent claims discussed below.
Geiszler discloses the wireless power receiver mounted to a door frame but does not expressly disclose the wireless power receiver is aligned with the electromagnetic radiation emitted by the wireless power transmitter when the door is in a closed position and when the door is in an open position to absorb the electromagnetic radiation. 
Lakirovich (US 2012/0235788) disclose an analogous art contactless power delivery system to power a door from a door frame (title, abstract).  Wireless power receiver (receiving coil 270) is aligned with the electromagnetic radiation emitted by the wireless power transmitter (transmitting coil 260) when the door is in a closed position and when the door is in an open position (transmitting coil and receiving coil are aligned when the door is closed in para 0034,0044 and remain so when the door is open to allow contactless delivery of uninterrupted power during opening and closing (abstract, para 0021, 0024, 0028, 0032, 0042
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Geiszler, the wireless power receiver is aligned with the electromagnetic radiation emitted by the wireless power transmitter when the door is in a closed position and when the door is in an open position to absorb the electromagnetic radiation in view of Lakirovich disclosing such alignment to allow contactless delivery of uninterrupted power during opening and closing.
Regarding claim 12, Geiszler further discloses wherein the wireless power transmitter is
a directed energy transmitter (para [0084] "In some embodiments, the electronic lock module measures the strength of the received wireless signal when the door is closed. This strength of the received wireless signal is substantially at a maximum value that can be measured by the electronic lock module, as the door closed condition corresponds to maximum alignment between the transmitter antenna and receiver antenna associated with the electronic control module and the electronic lock module respectively.").
Regarding claim 13, Geiszler further discloses wherein the directed energy transmitter is
 a laser (para [0032] "Examples of IR wireless communication links include optical communication links implemented-by using infrared diodes and infrared laser diodes.").
Regarding claim 14, Geiszler further discloses wherein the laser is
an infrared laser (para [0032] "Examples of IR wireless communication links include optical communication links implemented by using infrared diodes and infrared laser diodes.").
Regarding claim 15, Geiszler further discloses wherein the electronic device comprises
a credential reader (para (0047] "In some embodiments, the credential I/O module 340 is physically attached to the door 104 and electrically coupled to the electronic lock module 106.").
Regarding claim 17, Geiszler further discloses wherein the electronic device comprises 
an electronic lock (para [0031] "The system includes an electronic lock module attached to a door. The electronic lock module is electrically coupled to a rechargeable battery, which powers both the electronic lock module and an electronic door lock associated with the door.").
Regarding claim 18, Geiszler further discloses wherein the electronic lock is 
operable to transition between a locked state and an unlocked state using the electrical power (para (0050] " FIG. 4 is a process flow diagram illustrating an embodiment of a method 400 for authenticating a user to determine whether to unlock the door. In some embodiments, the electronic door lock 11 O is locked by default.").
Regarding claim 20, Geiszler further discloses wherein the wireless power transmitter is 
further in communication with an access control system, and is configured to transmit data from the access control system to the access control device via the wireless power receiver (para [0032] "The electronic control module 102 can be located anywhere, as long as the electronic control module 102 and the electronic lock module 106 are able to establish a bidirectional data communications link 112 and a wireless charging link 114. The bidirectional data communications link 112 allows bidirectional exchange of data between the electronic control module 102 and the electronic lock module 106.", para (0039] "In one embodiment, the electronic lock module 106 includes a microprocessor 314, a 433 MHz RF transmitter 304, a 915 MHz RF receiver 302, and a battery charge module 310.").
Regarding claim 21, Geiszler further discloses further comprising
an energy storage device operable to store the electrical power (para [0031] "The systems and methods described herein disclose an apparatus and methods that are configured to wirelessly recharge a rechargeable battery that is associated with, and powers, an electronic door locking system."), 
wherein the electronic device is in power communication with the energy storage device (para [0031] "The systems and methods described herein disclose an apparatus and methods that are configured to wirelessly recharge a rechargeable battery that is associated with, and powers, an electronic door locking system. The system includes an electronic lock module attached to a door. The electronic lock module is electrically coupled to a rechargeable battery, which powers both the electronic lock module and an electronic door lock associated with the door.").
Regarding claim 22, Geiszler further discloses wherein the energy storage device comprises 
a rechargeable battery (rechargeable battery, para [0031] "The systems and methods described herein disclose an apparatus and methods that are configured to wirelessly recharge a rechargeable battery that is associated with, and powers, an electronic door locking system.").

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geiszler (US 2018/0114389) and Lakirovich (US 2012/0235788) as applied above and further in view CHEN (US 2015/0188356).
Regarding claim 6, Geiszler does not disclose moving the wireless power transmitter as the door opens and closes such that the electromagnetic radiation tracks the wireless power receiver.
However, CHEN in a related art does disclose further comprising moving the wireless power transmitter as the door opens and closes such that the electromagnetic radiation tracks the wireless power receiver (para [0019, 0026] "The transmitter coil assembly 3 and the receiver coil form a transformer therebetween for a wireless power transmission between the wireless charger 100 and the portable electronic device 200. The shaft 4 could drive the transmitter coil assembly 3 to align with the receiver coil of portable electronic device 200.").
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have modified the method, as disclosed by Geiszler, so as to include moving, the wireless power transmitter, as disclosed by CHEN, because including moving the wireless power transmitter allows the system to align the transmitter in the optimal direction for efficient power transfer.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Geiszler (US 2018/0114389) and Lakirovich (US 2012/0235788) as applied above and further in view McLeod (2019/0066419).
Regarding claim 8, Geiszler further discloses wherein the energy storage device comprises
a rechargeable battery (rechargeable battery, para [0031] "The systems and methods described herein disclose an apparatus and methods that are configured to wirelessly recharge a rechargeable battery that is associated with, and powers, an electronic door locking system."), but does not specify a supercapacitor.
McLeod discloses an analogous art system and method (title) with wireless power transfer to from a frame to a door lock (para 0053) where the power is stored in an energy storage element 66, for example, a rechargeable energy source such as a supercapacitor or a rechargeable battery (par 0054). 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Geiszler the energy storage is a supercapacitor in view of McLeod disclosing supercapacitor as an obvious alternative to a rechargeable battery for the same purpose of power storage in a door wireless receiving power from a frame.
Regarding claim 22, Geiszler further discloses wherein the energy storage device comprises 
a rechargeable battery (rechargeable battery, para [0031] "The systems and methods described herein disclose an apparatus and methods that are configured to wirelessly recharge a rechargeable battery that is associated with, and powers, an electronic door locking system."), but does not specify a supercapacitor.
McLeod discloses an analogous art system and method (title) with wireless power transfer to from a frame to a door lock (para 0053) where the power is stored in an energy storage element 66, for example, a rechargeable energy source such as a supercapacitor or a rechargeable battery (par 0054). 
Regarding claim 22, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Geiszler the energy storage is a supercapacitor in view of McLeod disclosing supercapacitor as an obvious alternative to a rechargeable battery for the same purpose of power storage in a door wireless receiving power from a frame.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geiszler (US 2018/0114389) and Lakirovich (US 2012/0235788) as applied above and further in view WEBER (2017/0040827).
Regarding claims 5 and 16, Geiszler further discloses selectively ceasing the emitting based upon power requirements of the electronic door lock (selectively transmitting charging signal when required and selectively stop transmitting charging signal when not required because the battery that powers the door lock is sufficiently charged (figs 2A-2C para 0035-0038). Note that Geiszler discloses to return to monitoring without wirelessly transmitting charging signal when no recharging is required (step 210 of fig 2A and para 0036) and Geiszler disclose “stop transmitting charging signal” if sufficiently charged (step 221 in fig 2B, para 0037 and step 241 in fig 2C, par 0038).  As argued by applicant, Geiszler teaches ceasing transmission based upon a battery level, Ceasing transmission based upon a battery level is not based on "power usage requirements," but instead upon power availability requirements.
Heinen discloses analogous art device for transferring electrical power for a door lock (title, abstract, fig 3).  The coil 9 permanently comprises an alternating current of low strength, which ensures, through the described device, the supply of electronic circuits located in the leaf 1 of the door, as well as the reloading of the battery 27 also located in the door leaf (col 7 lines 46-50).  Energization of the electro-magnet 25 of the lock needs a higher power and is made by momentarily energizing the coil 9 with a current of higher strength (col 7 lines 51-53).   In some cases, the invention could be limited to an energy transfer device only for the opening control and possibly the bolting of the door (col 8 lines 8-11).  Transferring momentary high strength power to energize the electro-magnet 25 to open or bolt the door corresponds to ceasing transmission based upon "power usage requirements" instead or in addition to power availability (battery level).
Kesler discloses analogous art wireless energy transfer (title, abstract).  Although medical devices are included in the title,  other devices, such as door lock with wireless power transfer are disclosed (para 0571, 0605).  The power supplied may be adjusted in response to power level information communicated from the device to be powered (para 0632, 0688, 0847, 1228) and the adjustment may include ceasing transmission (turn off) in para (0847,1228).  Turn-off/adjust power transmission in response to power requirement information from the lock corresponds to ceasing transmission based upon "power usage requirements" instead or in addition to power availability (battery level).
Regarding claims 5 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above ceasing transmission based on power usage requirements of the door lock in view of Heinen disclosing momentary high strength for electro-magnet 25 and/or in view of Kesler disclosing turn-off/adjust power transmission in response to power requirement information from the lock.  Transferring momentary high strength power to energize the electro-magnet 25 to open or bolt the door in Heinen corresponds to ceasing transmission based upon "power usage requirements" as an obvious alternative or  addition to power availability (battery level) in Geiszler.  Turn-off/adjust power transmission in response to power requirement information from the lock in Kesler corresponds to ceasing transmission based upon "power usage requirements" as an obvious alternative or addition to power availability (battery level) in Kesler.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geiszler (US 2018/0114389) and Lakirovich (US 2012/0235788) as applied above and further in view WEBER (2017/0040827).
Regarding claim 9, Geiszler discloses the method of claim 1, but does not disclose wherein the wireless power received comprises at least one photovoltaic cell.
However, WEBER in a related art does disclose wherein the wireless power received comprises at least one photovoltaic cell (para [0037] "FIG. 4 illustrates the wireless power system 200 using an optical power system 300 for wireless power transfer. The optical power system  300 includes a high power, focused light source 314 as a power transmitter and a photocell 320 or other component as a power receiver.").
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have modified the method, as disclosed by Geiszler, so as to include using photovoltaic cell receivers, as disclosed by WEBER, because including using photovoltaic cell receivers allows the receivers to be used for long periods of time as photovoltaic cells can be operated for long duration with low very maintenance.
Regarding claim 19, Geiszler discloses the system of claim 11, but does not disclose wherein the electronic device comprises and illumination device configured to emit visible light.
However, WEBER in a related art does disclose wherein the electronic device comprises an illumination device (LED) configured to emit visible light (para [0031]" In other various embodiments, the powered electrical component 210 may be an LED or LED array 242, which may be used to identify a status of the door 202, such as if the door 202 is locked, if the door 202 is unlocked, if the door 202 is open, if the door 202 is closed and/or other information regarding the door 202 or other components of the wireless power system 200, such as a status of the battery.").
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have modified the method, as disclosed by Geiszler, so as to include LEDs, as disclosed by WEBER, because including using LEDs allows the system to convey various system parameters to a user in easily understandable manner.

Response to Arguments
Applicant's arguments filed 09/13/2022 regarding the 35 USC 103 rejections have been fully considered but they are not persuasive in view of the new grounds of rejection. 
Applicant argues that Geiszler lacks the new limitations added to claims 1 and 11 of aligned when the door is open and the door is closed. 
This argument is not persuasive in view of the new rejection based on Lakirovich disclosing such alignment to allow contactless delivery of uninterrupted power during opening and closing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roosli (US 20070146115), Curtis (US 2014/0340032) and Langenberg (US 2020/0153267) disclose wireless power transfer for door locks.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/28/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683